DETAILED ACTION
Response to Amendment
The amendment filed 11/01/2021 has been entered.
Claim 1 was previously cancelled. 
Claims 2-13 were previously presented
Claim 14 is amended.
Claims 2-14 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Snyder (US 5577507 A) in view of Chaggares (US 20150173625 A1) and Yoshimura (US 20080284287 A1).
Regarding claim 14, Snyder[Fig 4; Col 3 & 4] teaches a capacitive micro-machined ultrasound transducer (CMUT) cell comprising: a substrate[#4-Transducer];

an acoustic lens overlaying the CMUT cell, wherein the acoustic lens comprises: a first layer [Inner lens #22] comprising a thermoset elastomer selected from a hydrocarbon family [Col 4 lines 5-10 says the inner lens is made of silicone rubber which is a synthetic rubber or urethane which is a hydrocarbon polymer capable of thermosetting]....., wherein the first layer [#22] has an inner surface arranged to face the array [Transducer 4] and an outer convex shaped surface arranged to oppose the inner surface [Figure 4]; and
a second layer [Outer lens #24]coupled to the outer surface of the first layer [Figure 4] and comprising thermoplastic polymer polymethylpentene and an elastomer selected from a polyolefin family (POE) [Column 4 lines 5-10 have polymethylpentene and polyethylene, which is a thermoplastic polyolefin elastomer] .....
wherein the first layer [#22] has a first acoustic wave velocity and the second layer [#24] has a second acoustic wave velocity, said second wave velocity is larger than the first wave velocity [Col 3 Lines 65-67 and Col 4 line 1 says outer lens #24 has higher acoustic velocity than inner lens #22], and
wherein the first layer is in direct contact with the cell membrane [#22 is on top of transducer #4].
Snyder does not explicitly teach the substrate with a cavity there between, wherein the membrane is arranged to vibrate upon a cell activation; ..... the thermoset elastomer is formed only hydrogen and carbon atoms[However Col 4; Lines 50-55 does not limit the thermoset

Yoshimura teaches that a first electrode; a cell membrane comprising a second electrode wherein the cell membrane opposes the first electrode and substrate with a cavity therebetween, wherein the membrane is arranged to vibrate upon a cell activation [Abstract, Fig 2A, 0031 has electrodes with a gap that vibrates the membrane on the gap].
Chaggares [Fig 2] teaches that the second layer[Lens layer #220] is blended[0030,31 describe the lens layer as a composite material].
Chaggares also teaches a first layer (Matching layers #230 to #250) comprising a thermoset elastomer having a polymeric material selected from a hydrocarbon family such that the thermoset elastomer comprises only hydrogen and carbon atoms[0034 and 0039 says the matching layer is made from polymers which include compounds that are only hydrogen and carbon atoms], wherein the first layer [#230 to #250] has an inner surface arranged to face the array [#260 or #560] anda second layer [Lens #220] coupled to the outer surface of the first layer [Figure 2] and comprising thermoplastic polymer polymethylpentene and an elastomer selected from a polyolefin family blended [0030 and 0031] therein.
It would have been obvious to modify the transducer of Snyder with the first and second layers of Chaggares of which the first layer is made of a thermoset hydrocarbon elastomer and the electrode and membrane of Yoshimura in order to create an acoustic lens comprising a lens layer made of a composite material. This would provide advantageous properties in terms of acoustic impedance to have better scans. Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a thermoset hydrocarbon elastomer, since 
Regarding claim 3, Snyder also teaches wherein the selected elastomer is a thermoplastic elastomer [Col 4, lines 5-10 has the lens containing polyethylene which is a thermoplastic elastomer]
Regarding claim 12, Snyder does not explicitly teach wherein the acoustic impedance difference between the first layer and the second layer is smaller than 0.3 MRayl.
Chaggares teaches wherein the acoustic impedance difference [0033 of Chaggares] between the first layer [matching layer #230 with 2.5-2.8 MR] and the second layer [lens layer #220 with 1.5-2.5 MR] is smaller than 0.3 MRayl [When #220 is 2.5MR the difference is 0.3MR or less].
It would have been obvious to modify the transducer of Snyder with the impedance criteria of Chaggares in order to create an acoustic lens with a 0.3MR difference, thus provide a smooth transition in impedance.
Claims 2, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 5577507 A) in view of Chaggares (US 20150173625 Al) and Yoshimura (US 20080284287 Al) as applied to claim 14 above, and further in view of Fujii (Jpn. J. Appl. Phys. 1995).
Regarding claim 2, Snyder does not explicitly teach wherein the thermoset elastomer comprises polybutadiene. Fujii teaches [Study about the acoustic property of various materials for acoustic lens] the use of polybutadiene as an acoustic lens [Page 312-Abstract; Bottom of Page 313- Left column and last line; Page 315-Conclusion].

Regarding claim 4, Snyder, as modified above in claim 2, does not explicitly teach the first layer including polybutadiene further comprises particles embedded therein for acoustic impedance adjustment of the first layer.
Chaggares teaches that wherein the first layer including polybutadiene further comprises particles [0034 and 0039 of Chaggares] embedded therein for acoustic impedance adjustment of the first layer. [0034 and 0041 of Chaggares says that the particles adjust acoustic impedance]
It would have been obvious to modify the transducer of Snyder to include a first layer with polybutadiene as described in Chaggares to adjust acoustic impedance of the lens.
Regarding claim 5, Snyder does not explicitly teach wherein a percentage by weight of the particles based on a total weight of the first layer relates to a percentage by weight of the elastomer based on a total weight of the second layer, such that acoustic impedance of the first layer is substantially the same as the acoustic impedance of the second layer.
Chaggares teaches a percentage by weight of the particles based on a total weight of the first layer [0041] relates to a percentage by weight of the elastomer based on a total weight of the second layer, such that acoustic impedance of the first layer is substantially the same [0033] as the acoustic impedance of the second layer.

Regarding claim 6, Snyder does not explicitly teach wherein the acoustic impedance of the first and the second layers is around 1.6 MRayl.
Fujii teaches that human body has an acoustic impedance around 1.6 MRayl and that it would be useful to match it.
Chaggares also teaches that wherein the acoustic impedance of the first and the second layers is around 1.6 MRayl. [0034 of Chaggares states that particles can be adjusted till a desired impedance is achieved].
It would have been obvious to modify the transducer of Snyder with impedance criteria from Fujii and Chaggares to make a lens with a material that has acoustic velocities and density matching those of the human body. This would provide advantageous to make a lens with acoustic properties and density matching the human body through adjusting an added filler, thus reducing production costs while ensuring the lens has the desired material properties.
Regarding claim 13, Snyder does not explicitly teach the first acoustic wave velocity (vl) is 1470 m/s and the second acoustic wave velocity (v2) is 1900 m/s.
Fujii teaches that the first acoustic wave velocity (vl) is 1470 m/s and the second acoustic wave velocity (v2) is 1900 m/s. [Page 312- Abstract and Introduction Ist para, Bottom of Page 313-Last line teaches that the human body has an acoustic velocity of 1600m/s and that it would be useful to use a material which a velocity and impedance close to that of a human body. Additionally Figure 3 covers a range from 500m/s to 2000m/s, depicting the various acoustic velocities obtained when using materials mixed with various percentages of filler]
.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
With regards to the applicant’s arguments, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained — and no allowable subject matter can be identified at this time. Specifically applicant alleges the patentability with regards to the use of materials of only hydrogen and carbon atoms, without explaining why the selection a known material on the basis of its suitability for the intended use is not a matter of obvious design choice. More details are above in para 9 of the present rejection regarding the rejection of amended Claim 14. 
Additionally with regards to the applicants arguments against the advisory action against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). .

Claim Objections
Claims 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645